DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.
 	The Examiner of Record has changed from Jegatheesan Seharaseyon to Jennifer Graser.
	Claims 47-50, 52 and 57-58 (the species ‘renal fibrosis’ and ‘Interferon lamda-1’) are currently under examination.
	Claims 53-56 remain withdrawn from consideration.  And, the species ‘renal fibrosis’ and ‘Interferon lamda-1” were previously elected.
	Applicants arguments are rendered moot due to the amendment to the claims and the new grounds of rejection presented below.  The arguments associated with the former 35 USC 103 rejection are addressed in the body of the rejection set forth below.
Claim Rejections – 35 USC § 112- second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 50 is vague and indefinite because it recites “or a fragment thereof [from SEQ ID NO: 1].  It Is dependent from newly amended claim 47 which has been amended to recite “or a fragment thereof comprising at least 150 amino acids of SEQ ID NO: 1”.  Accordingly, it is unclear if the fragment thereof in claim 50 is of any length.  Claim 50 does not specific that the fragment has at least 150 amino acids of SEQ ID NO: 1 which leaves the claim confusing.  Appropriate clarification and/or correction is requested.

Claim Rejections – 35 USC § 112-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 47-50, 57 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a method of treating renal fibrosis not associated with hepatitis virus infection, comprising administering to a subject an amount of 10 ng/ml-1,000 ng/ml of a recombinant protein comprising the amino acid of SEQ ID NO: 1”, does not reasonably provide enablement for a method of treating renal fibrosis not associated with hepatitis virus infection comprising administer a fragment of at least 150 amino acids of SEQ ID NO: 1 (or a fragment of any size as recited in instant claim 50).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to what amino acids may be changed without causing a detrimental effect to function of the protein, e.g., treating fibrosis. The specification does not provide any information or insight on to which portions of the protein are essential to achieved the claimed function.  Further, the claims allow for any ‘150’ amino acids which even include non-contiguous portions.  It is unpredictable as to which amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the protein’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, catalysis in providing the correct three-dimensional spatial orientation of binding and catalytic sites.  These regions can tolerate only very little or no substitutions.  Selective point mutation to one key residue could eliminate the function of the polypeptide.  It could eliminate its functional properties.  If the range of decreased binding ability after single point mutation of a protein antigen varies, one could expect point mutations in the protein antigen to cause varying degrees of loss of protection/function, depending on the relative importance to the binding interaction of the altered residue.  Alternatively, the combined effects of multiple changes, as instantly claimed, in an antigenic determinant could again result in loss of function.  A protein having multiple antigenic sites, multiple point mutations, or accumulated point mutations at key residues could create a new antigen that is precipitously or progressively unrecognizable by any of the antibodies in the polyclonal pool.   As stated above, Applicants have not shown the particular substitution and the result it produces.  Applicants have provided no guidance to enable one of ordinary skill in the art how to determine, without undue experimentation, the effects of different amino substitutions and the nature and extent of the changes that can be made.  It is expensive and time consuming to make amino acid substitutions at more than one position, in a particular region of the protein, in view of the many fold possibilities for change in structure and the uncertainty as to what utility will be possessed.  See Mikayama et al. (Nov.1993. Proc.Natl.Acad.Sci. USA, vol. 90 : 10056-10060) which teaches that the three-dimensional structure of molecules is important for their biological function and even a single amino acid difference may account for markedly different biological activities.  Rudinger et al. (June 1976. Peptide Hormones. Biol.Council. pages 5-7) also teaches that amino acids owe their ‘significance’ to their inclusion in a pattern which is directly involved in recognition by, and binding to, the receptor and the significance of the particular amino acids and sequences for different amino acids cannot be predicted a priori, but must be determined from case to case by painstaking experimental study.  The instant claims allow for substitutions with amino acids of vastly different properties and they do not recite the specific changes in the claims.  The working examples only show use of the full-length polypeptide in the methods of treating fibrosis which was induced by giving mice Adriamycin (doxorubicin).  Figures 14, 22 and 23 provide results for improvement of fibrosis in these mice after the administration of full-length IL-29 polypeptide (SEQ ID NO: 1), e.g., interferon lambda-1, IFNL1, interleukin-29 or IL-29 and the full scope of the claims is not enabled, e.g, use of fragments.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”)  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants for treating renal fibrosis not caused by a hepatitis virus infection, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the polypeptides in the methods as instantly claimed. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 47-50, 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blatt et al., (PGPub No. 20070258946) in view of Sheppard et al. (PGPub No. 20110243888) and Hong et al. (WO2011/075605, of record).
The reference (Blatt et al.) teaches the treatment of fibrosis by administering Type III interferon receptor agonist [0081]. It is disclosed that Type III interferon agonists include an IL-28b polypeptide; and IL-28a polypeptide; and IL-29 polypeptide [0196]. The interferon variants may be from interferon lamda-1, interferon lambda 2 or interferon lambda 3, [0047]-[0049]; [0085]-[0086]). This partially meets the limitation of claim 47. Blatt et al., reference teaches that the Interferon lambda may be pegylated) [0067]- [0068]; [0199]). This partially meets the limitation of claim 48. The reference discloses that Type III interferon receptor agonist stimulates immune cell mediated destruction of virus-infected cells [0039]. Further, the specification of the instant invention indicates that IFN-λ1 and IL-29 are the same (see Table 1).  Blatt teaches that fibrosis diseases can be liver, lung, kidney (renal), skin fibrosis [0182]-[0183].  Combination therapy is also disclosed [0182].
Sheppard et al., reference teaches SEQ ID NO:2 (IL-29), which is identical to SEQ ID NO:1 of the instant invention [0033, see comparison below]. 
RESULT 3
US-13-129-042-2
; Sequence 2, Application US/13129042
; Publication No. US20110243888A1
; GENERAL INFORMATION
;  APPLICANT: ZymoGenetics, LLC
;  APPLICANT:Bristol-Myers Squibb Company
;  TITLE OF INVENTION: IL-29 MUTANTS AND USES THEREOF
;  FILE REFERENCE: 08-16PC
;  CURRENT APPLICATION NUMBER: US/13/129,042
;  CURRENT FILING DATE: 2011-05-12
;  PRIOR APPLICATION NUMBER: US 61/116,589
;  PRIOR FILING DATE: 2008-11-20
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 181
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-129-042-2

  Query Match             100.0%;  Score 955;  DB 10;  Length 181;
  Best Local Similarity   100.0%;  
  Matches  181;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GPVPTSKPTTTGKGCHIGRFKSLSPQELASFKKARDALEESLKLKNWSCSSPVFPGNWDL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GPVPTSKPTTTGKGCHIGRFKSLSPQELASFKKARDALEESLKLKNWSCSSPVFPGNWDL 60

Qy         61 RLLQVRERPVALEAELALTLKVLEAAAGPALEDVLDQPLHTLHHILSQLQACIQPQPTAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RLLQVRERPVALEAELALTLKVLEAAAGPALEDVLDQPLHTLHHILSQLQACIQPQPTAG 120

Qy        121 PRPRGRLHHWLHRLQEAPKKESAGCLEASVTFNLFRLLTRDLKYVADGNLCLRTSTHPES 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PRPRGRLHHWLHRLQEAPKKESAGCLEASVTFNLFRLLTRDLKYVADGNLCLRTSTHPES 180

Qy        181 T 181
              |
Db        181 T 181

	In addition, the reference discloses that Fc portion of the human IgG molecule can be fused to a polypeptide of the present invention [0038]. This meets the limitation of claims 49 and 50. The polypeptide of the invention can be used to treat diseases of the immune system [0132, 0137].
	Hong et al.  reference teaches administering therapeutically effective amount interferon to treat fibrotic disorders including renal fibrosis, lung fibrosis, pulmonary fibrosis [0182]. Meets partially the limitation of claim 47. Hong et al teaches that interferon includes IFN-λ1 [0085, 0086]. The reference teaches various fragments including 50-150 amino acids [0053]. The reference discloses that further administering anti-fibrotic agents along with interferons [0182]. This meets the limitation of claims 57 and 58. Renal fibrosis and other fibrotic conditions are disclosed [0183].  The hallmark of fibrotic disease in any organ is chronic inflammation of which interleukins are known to mediate.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, although the references do not particularly teach that kidney/renal fibrosis which is not associated with hepatitis virus infection is treated, the condition of fibrosis and not the virus itself is shown to be improved/treated with the interferon lambda-1.  It would have been prima facie obvious to one of ordinary skill in the art to use the IL-29/interferon lambda to treat kidney fibrosis when since the prior art teaches that the condition may be treated successfully with said protein.  Applicants have not stated any evidence to the contrary on who fibrosis in the kidney caused by a hepatitis infection differs from fibrosis in the kidney caused by another means.  Absent evidence to the contrary, the treatment of kidney fibrosis caused by any means would have a reasonable expectation of success in being treated with the IL-29 interferon polypeptide in the same manner as described in the prior art references.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify the teachings of Blatt et al. with those of Sheppard et al., and Hong et al. to arrive at a method to treat fibrosis including kidney (renal) by administering interferon λ1 of SEQ ID NO: 1 (claims 47 and 52). An artisan would have been motivated to combine teachings of the prior art to arrive at a method of treating fibrosis including renal fibrosis because Blatt et al. reference teaches the treating of fibrosis by administering Type III interferon agonists- which include an IL-28b polypeptide; and IL-28a polypeptide; and IL-29 polypeptide nad specifically recites that fibrosis diseases can be liver, lung, kidney (renal), skin fibrosis [0182]-[0183].  Further, there is reasonable expectation of success because Hong et al. reference teaches administering therapeutically effective amounts of interferon to treat fibrotic disorders including renal fibrosis, lung fibrosis, pulmonary fibrosis. In addition, Sheppard et al., disclosed SEQ ID NO: 1 (IL-29). 
Prior art not presently relied upon:
Hausman et al (WO 2009149377; US 20110165121) Use of PEGylated type III interferons for the treatment of hepatitis C. Methods are disclosed for treating human patients infected with the     hepatitis C virus using pegylated   Type III interferons (IL-28A, IL-28B and IL -29) alone or in combination with other antiviral agents.


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       
/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/23/22